DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 43-62 are pending in the instant invention.  According to the Amendments to the Claims, filed August 12, 2022, claims 1-42 were cancelled and claims 43-62 were added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/CN2020/076231, filed February 21, 2020, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201910877661.5, filed September 17, 2019; and b) CN 201910137984.0, filed February 25, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on August 12, 2022, is acknowledged: a) Group I - claims 27-38; and b) substituted pyrrolo[3,4-d]imidazole of formula (I) - p. 127, Example 16, MDI-216.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 13, 2022.

	Likewise, the inventor or joint inventor should further note that claim 43 is directed to allowable substituted pyrrolo[3,4-d]imidazoles of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 56 and 57, directed to a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on March 10, 2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on May 13, 2022.

	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 12, 2022.
	Thus, a second Office action and prosecution on the merits of claims 43-62 is contained within.

New Claim Objections

	Claim 43 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or optical isomer thereof,
wherein:
	L is -CH2-, -C(O)-, or -S(O)2-;
	ring A is C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, a bicyclic 7-11 membered heteroaryl, or a 11-15 membered tricyclyl;

	each R1 is independently halogen, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OH, OC1-8 alkyl, C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, or a bicyclic 7-11 membered heteroaryl;

	wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, and OC1-8 alkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R3 substituents; and


	wherein each C3-7 cycloalkyl, 3-7 membered heterocycloalkyl, monocyclic C5-7 aryl, bicyclic C7-11 aryl, monocyclic 5-7 membered heteroaryl, and bicyclic 7-11 membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;

	each R2 is independently halogen, CN, NO2, C1-6 alkyl, OH, OC1-6 alkyl, or OC1-6 haloalkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halogen, CN, C1-3 alkyl, C(O)NR7R8, NR5R6, OH, OC1-6 alkyl, or a 3-7 membered heterocycloalkyl, wherein each 3-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently halogen, C1-3 alkyl, NH2, NHCH3, N(CH3)2, OH, or OC1-6 alkyl;
	each R5 is independently H or C1-4 alkyl;
	each R6 is independently H or C1-4 alkyl;
	each R7 is independently H or C1-4 alkyl;
	each R8 is independently H or C1-4 alkyl; and
	each X is independently CH.

	Appropriate correction is required.

	Claim 51 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 49, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 0 or 1 R1 is present and:

	R1 is C1-6 alkyl or a 5-7 membered heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted with 1 or 2 independently selected R3 substituents; and

	wherein the 5-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents; and

	each R4 is independently C1-3 alkyl.

	Appropriate correction is required.

	Claim 53 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
	The compound according to claim 43, or an optical isomer thereof, wherein the compound, or optical isomer thereof, is selected from the group consisting of:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,
and 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claims 44-50, 52 and 54 are independently objected to because of the following informalities: for clarity and consistency, the claims are dependent upon an objected base claim.  Appropriate correction is required.


	Claim 55 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
	A compound selected from the group consisting of:

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,
and 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 58 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or optical isomer thereof,
wherein:
	L is -CH2-, -C(O)-, or -S(O)2-;
	ring A is C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, a bicyclic 7-11 membered heteroaryl, or a 11-15 membered tricyclyl;

	each R1 is independently halogen, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OH, OC1-8 alkyl, C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, or a bicyclic 7-11 membered heteroaryl;

	wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, and OC1-8 alkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R3 substituents; and

	wherein each C3-7 cycloalkyl, 3-7 membered heterocycloalkyl, monocyclic C5-7 aryl, bicyclic C7-11 aryl, monocyclic 5-7 membered heteroaryl, and bicyclic 7-11 membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;

	each R2 is independently halogen, CN, NO2, C1-6 alkyl, OH, OC1-6 alkyl, or OC1-6 haloalkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halogen, CN, C1-3 alkyl, C(O)NR7R8, NR5R6, OH, OC1-6 alkyl, or a 3-7 membered heterocycloalkyl, wherein each 3-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently halogen, C1-3 alkyl, NH2, NHCH3, N(CH3)2, OH, or OC1-6 alkyl;
	each R5 is independently H or C1-4 alkyl;
	each R6 is independently H or C1-4 alkyl;
	each R7 is independently H or C1-4 alkyl;
	each R8 is independently H or C1-4 alkyl; and
	each X is independently CH.

	Appropriate correction is required.

	Claims 54 and 59 are independently objected to because of the following informalities: for clarity, the claims are substantially duplicative, since they are so close in content that they both cover the same thing, despite a slight difference in wording.  Appropriate correction is required.  See 37 CFR 1.75 and MPEP § 706.03(k).

	Claim 59 is further objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 58, or a pharmaceutically acceptable salt or optical isomer thereof, wherein ring A is C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, or a monocyclic 5-7 membered heteroaryl.

	Appropriate correction is required.

	Claims 46 and 60 are independently objected to because of the following informalities: for clarity, the claims are substantially duplicative, since they are so close in content that they both cover the same thing, despite a slight difference in wording.  Appropriate correction is required.  See 37 CFR 1.75 and MPEP § 706.03(k).

	Claim 60 is further objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 58, or a pharmaceutically acceptable salt or optical isomer thereof, wherein ring A is phenyl or a monocyclic 5-6 membered heteroaryl.

	Appropriate correction is required.

	Claims 47 and 61 are independently objected to because of the following informalities: for clarity, the claims are substantially duplicative, since they are so close in content that they both cover the same thing, despite a slight difference in wording.  Appropriate correction is required.  See 37 CFR 1.75 and MPEP § 706.03(k).

	Claim 61 is further objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 58, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 0 or 1 R1 is present and:

	R1 is C1-6 alkyl or a 5-7 membered heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted with 1 or 2 independently selected R3 substituents; and

	wherein the 5-7 membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents; and

	each R4 is independently C1-3 alkyl.

	Appropriate correction is required.

	Claims 48 and 62 are independently objected to because of the following informalities: for clarity, the claims are substantially duplicative, since they are so close in content that they both cover the same thing, despite a slight difference in wording.  Appropriate correction is required.  See 37 CFR 1.75 and MPEP § 706.03(k).

	Claim 62 is further objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to claim 58, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 1 or 2 R2 is/are present and each R2 is independently halogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I)

	Claims 56 and 57 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo-[3,4-d]imidazole of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in preventing and/or treating JAK-related diseases or disorders, including, but not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neuro-degenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 20/173400 illustrates the synthesis of substituted pyrrolo[3,4-d]imidazoles of the formula (I), and/or methods of use thereof {Lu, et al. WO 20/173400, 2020};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]-imidazole of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I).
			Similarly, according to the specification, substituted pyrrolo[3,4-d]imidazoles of the formula (I) are capable of preventing and/or treating a variety of JAK-related diseases or disorders, including, but not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neurodegenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any JAK-related diseases or disorders, including, but not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neuro-degenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection.  There is insufficient disclosure to reasonably conclude that the method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), as recited, would contribute to treatment of any JAK-related diseases or disorders, including, but not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neuro-degenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection.  Furthermore, the combination of the instant specification and Lu, et al. in WO 20/173400, lacks adequate credible evidence to support the assertion that a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), as recited, would contribute to the prophylaxis of any JAK-related diseases or disorders, including, but not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neurodegenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in  fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted pyrrolo[3,4-d]-imidazole of the formula (I), such as (S)-(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)(3-hydroxypyrrolidin-1-yl)methanone, shown to the left above, possesses utility as a therapeutic agent, useful in a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]-imidazole of the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), wherein the JAK-related disease or disorder, includes, but is not limited to, arthritis, autoimmune diseases or disorders, cancer or tumor, diabetes, eye diseases, disorders or conditions, intestinal inflammation, allergies or conditions, neurodegenerative diseases, skin diseases, conditions or disorders, allergies, asthma and other obstructive airway diseases, and/or transplant rejection, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I), is clearly justified.

	The examiner suggests replacing the existing recitations with the following recitations, to overcome tis rejection:
56.	A method for inhibiting Janus kinase activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the compound according to claim 43, or a pharmaceutically acceptable salt or optical isomer thereof.

57.	The method according to claim 56, wherein the patient has a JAK-related disease or disorder selected from the group consisting of arthritis, cancer, diabetes, intestinal inflammation, transplant rejection, an allergy, an autoimmune disease, an autoimmune disorder, an eye condition, an eye disease, an eye disorder, a neurodegenerative disease, an obstructive airway disease, a skin condition, a skin disease, a skin disorder, and a tumor.

63.	The method according to claim 57, wherein the obstructive airway disease is asthma.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 56 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 56 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the preventable and/or treatable JAK-related diseases or disorders are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 58-60, uses open language, such as include, but not limited to, to define preventable and/or treatable JAK-related diseases or disorders as arthritis, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, arthritis, etc..  Consequently, the method for the treatment and/or prevention of a JAK-related disease or disorder, the method comprising administering… a substituted pyrrolo[3,4-d]imidazole of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 57 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 57 recites the broad limitations (1) allergies or conditions; and (2) obstructive airway diseases, respectively, and the claim also recites (1) allergies; and (2) asthma, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claims 58-62 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, linkage, with respect to L, is a relative term which renders the claim indefinite.  The term, linkage, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, linkage.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted pyrrolo[3,4-d]imidazoles of the formula (I) have been rendered indefinite by the use of the term, linkage.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 12, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624